Name: Commission Regulation (EU) NoÃ 107/2013 of 5Ã February 2013 amending Annex I to Directive 2002/32/EC of the European Parliament and of the Council as regards maximum levels for melamine in canned pet food Text with EEA relevance
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  health;  chemistry
 Date Published: nan

 6.2.2013 EN Official Journal of the European Union L 35/1 COMMISSION REGULATION (EU) No 107/2013 of 5 February 2013 amending Annex I to Directive 2002/32/EC of the European Parliament and of the Council as regards maximum levels for melamine in canned pet food (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2002/32/EC of the European Parliament and of the Council of 7 May 2002 on undesirable substances in animal feed (1), and in particular Article 8(1) thereof, Whereas: (1) Directive 2002/32/EC provides that the use of products intended for animal feed which contain levels of undesirable substances exceeding the maximum levels laid down in Annex I to that Directive is prohibited. (2) Information has been provided that melamine is used in the coating of cans containing pet food and can migrate into that pet food. Cans with the same coating are used for the canning of food and in accordance with the European Food Safety Authoritys (EFSA) a scientific opinion on melamine in food and feed (2), a specific migration limit (SML) of 2,5 mg/kg for the canned food as such has been established by Commission Regulation (EU) No 10/2011 of 14 January 2011 on plastic materials and articles intended to come into contact with food (3) as amended by Regulation (EU) No 1282/2011 (4). (3) The Codex Alimentarius Commission has established maximum levels for melamine in feed and food (5) which are to apply to feed as sold, while the maximum levels established in Directive 2002/32/EC concern feed with a moisture content of 12 %. (4) Recently provided information has demonstrated that melamine can migrate in wet pet food from the can coating at a level above 2,5 mg/kg relative to a feed with a moisture content of 12 % but below the SML of 2,5 mg/kg in the wet pet food. In the light of this development in scientific and technical knowledge, it is appropriate to establish the maximum level of 2,5 mg/kg for melamine for canned wet pet food on a as sold basis and this in line with what is foreseen for canned food. (5) Directive 2002/32/EC should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Directive 2002/32/EC is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 140, 30.5.2002, p. 10. (2) EFSA Panel on Contaminants in the Food Chain (CONTAM) and EFSA Panel on Food Contact Materials, Enzymes, Flavourings and Processing Aids (CEF); Scientific Opinion on Melamine in Food and Feed. EFSA Journal 2010; 8(4):1573. [145 pp.]. doi:10.2903/j.efsa.2010.1573. Available online: http://www.efsa.europa.eu/en/scdocs/doc/1573.pdf (3) OJ L 12, 15.1.2011, p. 1. (4) OJ L 328, 10.12.2011, p. 22. (5) Report on the Thirty-Third Session of the Joint FAO/WHO Food Standards Programme, Codex Alimentarius Commission, Geneva, Switzerland, 5-9 July 2010 (ALINORM 10/33/REP). ANNEX Row 7 of Section I of Annex I to Directive 2002/32/EC is replaced by the following: Undesirable substance Products intended for animal feed Maximum content in mg/kg (ppm) relative to a feed with a moisture content of 12 % 7. Melamine (9) Feed 2,5 with the exception of  canned pet food 2,5 (1)  the following feed additives: - - guanidino acetic acid (GAA);  - - urea;  - - biuret.  (1) The maximum level is applicable to canned pet food as sold.